139 F.3d 906
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Robert MINDEN;  Ann Mitchell, in pro per, Plaintiffs-Appellants,v.City of Monte Sereno, in its municipal capacity;  CarolynLehr, in her official capacity and in her individualcapacity;  Preston Hill, in his official capacity and in hisindividual capacity;  William R. Danser, in his officialcapacity and in his individual;  John S. McInerny;  GeorgeKennedy, Santa Clara County District Attorney;  DanielLungren, California Attorney General, in his officialcapacity;  Humane Society, Santa Clara Valley;  CristineArnold, in her corporate capacity and in her individualcapacity;  Michael S. Frazer, in his corporate capacity andin his individual capacity;  Hall, Humane Officer;  LamonteMack, Humane Officer, in his corporate and individualcapacity;  Mike Reilly, in his corporate and individualcapacity;  Thesher, Dr., in her corporate and individualcapacity;  Frank Gilleo, in his municipal capacity and hisindividual capacity;  S.J. Mercury News, Inc., in itscorporate capacity;  Connie Skipitares, in her corporate andindividual capacity;  Los Gatos Weekly, in its corporatecapacity;  Tracy Palazzo;  Mike Schultz, in his individualcapacity, Defendants-Appellees.
No. 96-17330.D.C. No. CV-96-20362-SW/PVT.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 9, 1998**.Decided Feb. 19, 1998.

Appeal from the United States District Court for the Northern District of California Spencer M. Williams, Senior District Judge, Presiding.
Before PREGERSON, CANBY, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Robert Minden and Ann Mitchell ("Appellants") appeal pro se the district court's dismissal of their action alleging violations of their constitutional and statutory rights arising from the investigation and their subsequent prosecution for animal nuisance.  We have jurisdiction under 28 U.S.C. § 1291.  We review de novo the district court's dismissal, see Stone v. Travelers Corp., 58 F.3d 434, 436-37 (9th Cir.1995), and we affirm.


3
The district court properly denied appellants' request for a temporary restraining order because the request sought a review of the state court's decision.  See Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923), District of Colombia Court of Appeals v. Feldman, 460 U.S. 462, 484-86, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983) (prohibiting federal district courts from asserting appellate court jurisdiction over state court decisions where the federal question is inextricably intertwined with the state court judgement).


4
The district court did not err by dismissing appellants' Fourth Amendment claim because the complaint did not provide "a short and plain statement of the claim" sufficient to give fair notice and state the elements of the claim plainly and succinctly.  Fed.R.Civ.P. 8;  see Jones v. Community Redevelopment Agency, 733 F.2d 646, 649 (9th Cir.1984).


5
The district court properly dismissed several defendants because they were immune from suit.  See Imbler v. Pachtman, 424 U.S. 409, 427, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976) (holding prosecutors immune for acts taken in initiating prosecution);  Stump v. Sparkman, 435 U.S. 349, 355-56, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978) (stating judges immune from suit unless acting in a clear absence of jurisdiction).


6
The district court did not err by dismissing other defendants because appellants failed to allege a nexus between those defendants and the nuisance abatement proceeding.  See Pena v. Gardner, 976 F.2d 469, 471 (9th Cir.1992).


7
There is no merit to appellants' contentions on appeal that the district court judge was biased.  See United States v. Bosch, 951 F.2d 1546, 1548 (9th Cir.1991) (stating that when recusal is not raised in the district court, we review such allegations for plain error).


8
Finally, we reject the remainder of Minden's claims because they lack merit.

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4.  Accordingly, appellants' request for oral argument is denied


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellees Los Gatos Weekly-Times and Tracy Pallazo's motion to dismiss for failure to order recorder's transcripts is denied